Citation Nr: 9925265	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran was entitled to an initial rating higher 
than 40 percent for status post laminectomy and diskectomy at 
L4-L5 with a history of right foot and leg numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1990 to February 
1995.  His appeal arises from a June 1995 rating decision of 
the San Diego Regional Office (RO) that granted service 
connection for status post laminectomy and diskectomy at
L4-L5 with a history of right foot and leg numbness.  The RO 
assigned a 20 percent rating, effective from February 1995 to 
May 1995; a 100 percent rating from May 1995 to July 1995 due 
to surgical convalescence under 38 C.F.R. § 4.30; 
and returned the rating to 20 percent effective from July 
1995.  The veteran appealed the ratings assigned.  In March 
1997, after he changed his state of residence, his case was 
transferred to the RO in New Orleans, Louisiana, and that RO 
forwarded his appeal to the Board of Veterans' Appeals 
(Board).

The Board remanded the case in September 1997 for further 
development of the evidence.  In November 1998, the RO 
increased the rating for the veteran's low back disability, 
assigning a 40 percent rating from February to May 1995; 
a 100 percent rating from May to July 1995; and resuming the 
40 percent rating from July 1995 to the present time.  The 
veteran continued to appeal, requesting a rating higher than 
40 percent.

A review of the claims file indicates that the veteran filed 
a claim for a VA "pension" in late November 1998.  The RO 
has yet to address that request and it appears that it may 
actually be a claim for a total disability rating due to 
individual unemployability (TRIU) resulting from his service-
connected disabilities.  That claim is not before the Board 
and is not "inextricably intertwined" with the issue on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (an 
increased rating claim pending on appeal is not inextricably 
intertwined with a subsequently raised claim for a TRIU).  
Therefore, that issue is referred to the RO for appropriate 
action and any necessary development.


FINDINGS OF FACT

1.  From February 16, 1995, to May 1, 1995, the veteran's 
service-connected low back disability was characterized by a 
herniated disc at the L4-L5 level, impingement of the L5 
nerve root, severe low back pain that radiated into the lower 
right extremity, and incapacitation of the veteran.

2.  On May 2, 1995, the veteran was hospitalized for surgical 
intervention on his herniated disc at the L4-L5 level.  The 
objective evidence indicates that he did not fully recover 
from this surgery until August 4,1995.

3.  From August 5, 1995, to the present time, the veteran's 
service-connected low back disability has been characterized 
by mild to moderate low back pain that radiates into the 
right lower extremity, severe limitation of motion of the 
lumbar spine during flare-ups, and an inability to perform 
strenuous manual labor.

4.  The veteran's service-connected low back disability has 
not resulted in marked interference with his employment or 
repeated hospitalizations that are not contemplated in the 
schedular criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent rating, but no 
higher, for the low back disability have been met for the 
period from February 16, 1995, to May 1, 1995.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.40, 4.45, Diagnostic Codes 5003, 
5292, 5293, 5295 (1998).

2.  The criteria for a total rating for the low back 
disability have been met for the period from May 2, 1995, to 
August 4, 1995.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.30 (1998).

3.  The criteria for a rating higher than 40 percent for the 
low back disability have not been met for the period from 
August 5, 1995, to the present.  38 U.S.C.A. §§ 1155, 
5107(a), (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45 Diagnostic Codes 5003, 5292, 5293, 
5395 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records indicates 
that he entered active service with a normal spine, 
musculoskeletal, and neurological system.  The veteran first 
complained of low back pain in January 1991 and it was 
initially assessed as a strain or mechanical pain.  Starting 
in October 1994, the veteran was diagnosed with L5 
radiculopathy.  His complaints included low back pain 
radiating into his  right leg and foot.  He also complained 
of right lower extremity numbness.  An examination of early 
October 1994 noted no tenderness or spasm over the lower 
back.  Straight leg raises were negative, but there was 
decreased sensation in the right foot.  An examination 
conducted three days later found motor strength 5 out of 5 in 
all muscle groups except the right extensor hallucis longus 
(EHL) which was 4 out of 5.  All reflexes were reported to be 
2+ and sensation was intact except for the right foot.  
Straight leg raises were positive on the right side.

A magnetic resonance image (MRI) of the lumbosacral spine was 
completed in November 1994.  This MRI found bulging of the 
nucleus pulposus without nerve root L5 impingement at the L4-
L5 level.  There was also a bulging nucleus pulposus at the 
L5-S1 level that also had no impingement of the S1 nerve 
root.  

A follow-up examination of January 1995 noted that a 
electromyogram (EMG) was positive for L5 nerve root 
impingement.  There were no incontinence problems and the 
veteran's back pain did not increase when coughing or 
sneezing.  On examination, straight leg raises were positive 
on one side and motor strength was 5 out of 5 except for the 
right EHL.  The veteran's sensation was intact, his reflexes 
were symmetrical, and his toes were down going.  The 
impression was possible L5 radiculopathy with minimal 
symptoms.  An outpatient record of mid-February 1995, 
reported that a review of the veteran's lumbosacral MRI had 
in fact revealed a herniated disc at the L4-L5 level, not 
just a bulge.  The impression was L4-L5 herniated nucleus 
pulposus.  It was the examiner's opinion that the veteran may 
require surgery for his herniated disc.  It was further 
recommended that the veteran's discharge be held up pending 
further follow-up examination and it may be required to 
submit an addendum to the military Medical Board bending 
further follow-up examination.  There is no separation 
examination of record.

In May 1995, the veteran filed a claim for service connection 
for a low back disability.  In addition to the claim, the RO 
received a military hospital summary for a period of 
hospitalization in early May 1995.  This report noted that 
the veteran had received a right L4-L5 partial laminectomy, 
diskectomy, and foraminotomy.  It was noted that the veteran 
had complained of back pain and right leg pain that had 
become progressively worse over the last six months.  This 
pain would worsen with prolonged standing or exercising.  On 
examination, the veteran was negative for bowel or bladder 
dysfunction, sensory loss, or weakness, but was positive for 
pain.  It was noted that EMG, MRI, and a computerized 
tomography (CT) scan had all confirmed a compression injury 
to the L5 nerve root.  The principle diagnosis was lumbar 
stenosis and L5 radiculopathy in the right back.

The veteran was provided with a VA general medical 
examination in mid-May 1995.  Since his low back operation, 
the veteran acknowledged that he right leg numbness had 
disappeared, but this leg still had minimal pain.  He also 
noted that he could do more with less discomfort than prior 
to his operation.  On examination, his posture, gait, and 
carriage were normal.  His back had a surgical laminectomy 
scar that was not remarkable.  The range of motion in the 
veteran's low back was 10 degrees backward extension, 30 
degrees forward flexion, lateral flexion to 20 degrees on 
both sides, and rotation on both sides to 60 degrees.  A 
review of the veteran's neurological system found his 
coordination, equilibrium, and reflexes all normal.  The 
diagnoses included post-operative laminectomy and diskectomy 
at the L4-L5 level.

A VA orthopedic examination was given to the veteran in late 
June 1995.  However, this examination merely discussed the 
veteran's finger and knee disabilities.  In his notice of 
disagreement of July 1995, the veteran claimed that his low 
back disability was so bad that it prevented him from 
working.  He alleged that the neurosurgeon who preformed his 
low back surgery had informed him to stay off his feet and 
avoid prolonged standing or sitting.

At his hearing on appeal in December 1995, the veteran 
testified that he had received post-service treatment for his 
low back at a military hospital in San Diego.  He noted that 
he had gone to a VA medical center recently, but this was not 
in regards to his low back.  The veteran asserted that his 
physicians had instructed him to do physical exercise in 
order to improve his low back.  These exercises included 
walking two miles on level ground, stretching exercises, 
using a Nordic-Track device for 20 minutes, and light weight 
lifting to include bench pressing up to 85 pounds.  Prior to 
his back injury, the veteran claimed he could bench press up 
to 210 pounds.  It was reported by the veteran that after 
exercising his lumbar surgical scar site would become swollen 
and required the use of Ben-Gay to alleviate the swelling.  
He acknowledged that his low back surgery had alleviated his 
symptoms of pain in his right leg, but had resulted in less 
flexibility in his low back.  The veteran asserted that he 
could only bend over to the point his fingertips were five to 
seven inches from his toes.  He also claimed that after use 
his right foot felt "funny", but denied that this was a 
painful sensation.  The veteran did not know if this feeling 
was the result of psychological factors.  Also subsequent to 
his back surgery, the veteran alleged to have episodes of 
sharp pain at the surgical site up to three times a day.  He 
noted that these episodes were not related to any particular 
activity.  However, later in the testimony the veteran denied 
using pain medication on a regular basis because his back 
only had a "little pain."  He claimed that he only wore a 
back brace while doing light weight lifting.  The veteran 
claimed he would always refuse to lift any heavy objects for 
fear of re-injuring his back.  It was his testimony that he 
could not sit still or stand for prolonged periods of time or 
his low back would stiffen up.  He claimed that he was forced 
to get out of chairs in a slow manner like an old man.  The 
veteran alleged that for the period right after his lumbar 
surgery he could not move much because of the pain.  He 
claimed that even simple movements like laughing or coughing 
caused a great deal of back pain during his convalescence.  
The veteran reported that he had started a full-time job the 
week prior to his hearing.  This employment was at an area 
hospital and required him to deliver letters and X-rays 
between offices.  He claimed that this job did not require 
him to lift any object weighing over 10 pounds.  The veteran 
testified that he did not feel that his flare-ups of his low 
back disorder would result in him taking time off from this 
job.

The veteran's post-military outpatient records were received 
in February 1996.  In May 1995, the veteran was found to be 
doing well with no limp.  A follow-up examination of June 
1995 found his surgical scar to be well-healed.  The veteran 
had no radicular complaints, but did complain of an 
occasional stiff back.  On examination, straight leg raises 
were negative, motor strength was 5 out of 5, and deep tendon 
reflexes were symmetrical.  The impression was doing well.  
An examination on August 4, 1995, noted similar findings as 
the June 1995 outpatient record.  The impression was doing 
well and the examiner opined that the veteran was fit for 
employment and all normal activities.  An outpatient 
examination of October 1995 again noted similar findings and 
opinions.

A VA orthopedic examination was afforded the veteran in 
February 1996.  It was noted that the veteran continued to 
work as a courier.  He complained of constant pain in his 
back that was aggravated by walking.  This pain was located 
at the midline and right lumbar area.  The veteran also noted 
frequent shooting pain into his right leg.  However, the 
veteran denied the use of pain medication.  On examination, 
the veteran had no postural abnormalities or fixed 
deformities.  There was a 2 1/2 inch long surgical scar at the 
midline lower back that was well-healed.  This scar was not 
hypertrophic or keloidal, but did adhere to the underlying 
bone.  There was no atrophy in the musculature of the back.  
Range of motion in the lower back was 70 degrees of forward 
flexion, 10 degrees of backward extension, 10 degrees of 
lateral flexion in both directions, and 60 degrees of 
rotation in both directions.  All of these motions were 
claimed by the veteran to be painful at the end of the 
movement, but the examiner found no objective evidence of 
pain on motion.  Straight leg raises were positive at 30 
degrees on the right side and the pain was located at the 
posterior aspect of the right thigh.  A lumbar spine X-ray 
revealed mild narrowing of the L5-S1 disc level and 
borderline narrowing at the L6-L5 level.  The diagnoses were 
degenerative joint disease of the lumbar spine and right-
sided sciatica.

In a brief of June 1997, the veteran's representative argued 
that he was entitled to an extra-schedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b).  The Board remanded 
this case in September 1997 in order to determine if there 
were any additional treatment records for the veteran's low 
back disability and to provide a VA examination to determine 
the veteran's functional loss during flare-ups of 
symptomatology.  In October 1997, the RO issued a letter to 
the veteran requesting that he provide the name and addresses 
of all healthcare providers that had treated his low back 
disability.

The veteran responded in November 1997 with copies of his VA 
medical records.  In November 1997, the veteran was seen for 
purposes of receiving immunization for attending school.  In 
addition, he complained of intermittent low back pain and 
stiffness in the morning.  On examination, the lumbar scar 
was noted to be healed.  The diagnoses included chronic low 
back pain.  The examiner recommended the use of over-the-
counter medication for the veteran's complaints of pain.

In January 1998, the veteran was provided with VA 
neurological examination.  Prior to his laminectomy in 1995, 
the veteran claimed that his symptoms included intermittent 
numbness in his right foot and a severe back pain that 
radiated into his right lower extremity.  He alleged that his 
pain made him quite incapacitated at the time.  The veteran 
reported that his low back surgery had been quite beneficial 
resulting in a very significant decrease in numbness and 
pain.  His current complaints included minimal episodic 
backache and leg pain.  He also claimed to have pain in the 
ball of his right foot that had not been figured out by his 
examiners.  The veteran acknowledged that he was not limited 
in any way by his back problems.  On examination, there was 
no weakness or atrophy.  His gait was normal and his 
sensation was intact.  However, there was abnormal reflexes 
in the right leg exhibited by depressed ankle jerk and 
hamstring reflex when compared to the left side.  The 
impression was status post lumbar laminectomy with a mild, 
chronic right L5-S1 radiculopathy.

In a VA orthopedic examination of January 1998, the veteran 
claimed that prior to his low back surgery in May 1995 his 
symptoms included low back and right leg pain to include 
right leg numbness.  His current complaints included daily 
pain and stiffness, especially in the morning, and were 
precipitated by reaching, lifting, sitting, or lying down too 
long.  These symptoms were alleviated by getting off his feet 
and taking over-the-counter pain medication.  He reported 
increased functional impairment during flare-ups of his 
symptoms, but claimed that he continued to work through the 
pain.  The veteran denied the use of crutches, braces, canes, 
or corrective shoes.  He reported that his current occupation 
was as a construction worker, but the veteran insisted that 
he let other people do all of the heavy lifting.  On 
examination, the lumbar spine range of motion was from 0 to 
76 degrees forward flexion, from 0 to 12 degrees backward 
extension, from 0 to 30 degrees lateral bending to both 
sides, and from 0 to 60 degrees rotation to both sides.  The 
examiner noted that the veteran experienced pain on forward 
flexion past 56 degrees.  There was a 6 centimeter (cm) well-
healed surgical scar on the midline of the low back.  The 
veteran was able to toe and heel walk without difficulty.  
There was no tenderness in the musculature of the low back 
and straight leg raises were negative.  The veteran's posture 
showed decreased lumbar lordosis.  There was a negative 
plantar reflex and a +1 Achilles tendon reflex bilaterally.  
In the lower extremities, the veteran's motor strength was 5 
out of 5 and his sensation was intact to light touch.  The 
lumbosacral spine X-rays revealed minimal bony spurring 
involving the anterosuperior end plate of the L5 vertebral 
body which the radiologist opined were consistent with 
minimal degenerative changes normal for the veteran's age.  
In addition, his intervertebral disc spaces maintained a 
normal height.  The diagnosis was status post L4-L5 
laminectomy and diskectomy, and low back pain with 
radiculopathy.  In an addendum to this examination report 
dated in October 1998, the examiner noted that normal range 
of motion in the lumbar spine was 0 to 90 degrees forward 
flexion, 0 to 30 degrees backward extension, and 0 to 30 
degrees lateral bending.


II.  Applicable Legal Criteria

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserts that his 
service-connected low back disability is worse than 
originally evaluated; thus, he has raised a well-grounded 
claim.  The Board also is satisfied that all requirements to 
assist him in developing the evidence pertinent to his claim 
have been completed.  Pursuant to the Board's September 1997 
remand, he was contacted in October 1997 and requested to 
identify any additional sources of treatment.  In response, 
he submitted copies of his VA medical treatment and did not 
identify any other healthcare providers or VA treatment.  
Therefore, the requirements of 38 U.S.C.A. § 5107(a) (West 
1991) have been met.  The RO also complied with the other 
directives of the Board's remand.  Thus, there is no need for 
another remand to the RO.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Before proceeding with its analysis of the veteran's claim, 
the Board believes that some discussion of the court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), is 
warranted.  In that case, the court distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection, as in this case, and 
a claim for an increased rating of an already service-
connected condition.  Fenderson, at 126.  The Court held that 
the significance of this distinction is that, at the time of 
an initial rating, separate ratings may be assigned for 
separate periods of time based on the severity of the 
disability; this is a practice known as "staged ratings."  
Id.  Since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating assigned for his low 
back disability, his claim must be considered in light of the 
court's holding in Fenderson.  Consequently, the issue on 
appeal has been recharacterized accordingly.

From a review of the record, including the statement of the 
case (SOC) and various supplemental statements of the case 
(SSOCs), it is apparent that the RO considered evidence 
submitted in connection with the veteran's claim at various 
times during the course of his appeal, in light of the 
governing legal authority.  Therefore, the RO, in effect, 
considered whether "staged ratings" were warranted.  
Consequently, it is not necessary to remand this case to the 
RO for further consideration of the possibility of receiving 
staged ratings because this would not result in a different 
analysis by the RO or new arguments by the veteran.  
That being the case, he will not be prejudiced by the Board 
proceeding to adjudicate his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Disability evaluations are determined by comparing the 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
(1998).  Also, 38 C.F.R. § 4.10 (1998) provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be evaluated.

Degenerative arthritis, if substantiated by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Code 5292 for limitation of motion of the 
lumbar spine).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating is 
to be assigned for each such major joint or group of minor 
joints affected by the limitation of motion-to be combined, 
not added.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003 (1998).

According to Code 5292, severe limitation of motion in the 
lumbar spine will be evaluated as 40 percent disabling; this 
is the maximum rating that may be assigned under this code.  
Severe recurring attacks of intervertebral disc syndrome 
(IDS), with intermittent relief, will be evaluated as 40 
percent disabling.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief 
will be evaluated as 60 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5293 (1998).  A severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion will be evaluated as 40 percent disabling.  
38 C.F.R. § 4.71a, Code 5295 (1998).  This is the maximum 
rating that may be assigned under this code.

A total disability rating (of 100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  This increased rating 
will be effective the first day of continuous hospitalization 
and will be terminated effective the last day of the month of 
hospital discharge (regular discharge or release to
non-bed care) or effective the last day of the month of 
termination of treatment or observation for the service-
connected disability.  38 C.F.R. § 4.29 (1998).

A total disability rating (of 100 percent) also will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this section effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  Such total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  38 C.F.R. 
§ 4.30 (1998).


Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least one 
month of convalescence (Effective as to 
outpatient surgery March 1, 1989.)

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity 
for continued use of a wheelchair or 
crutches (regular weight-bearing 
prohibited).  (Effective as to outpatient 
surgery March 1, 1989.)

(3) Immobilization by cast, without 
surgery, of one major joint or more. 
(Effective as to outpatient treatment 
March 10, 1976).

The total rating will be followed by an open rating 
reflecting the appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular evaluation, a 
physical examination will be scheduled prior to the end of 
the total rating period.  38 C.F.R. § 4.30(a) (1998).

A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond 
the initial 3 months may be made under 
paragraph (a) (1), (2) or (3) of this 
section.

(2) Extensions of 1 or more months up to 
6 months beyond the initial 6 months 
period may be made under paragraph (a) 
(2) or (3) of this section upon approval 
of the Adjudication Officer.  38 C.F.R. 
§ 4.30(b) (1998).

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).

Generally, VA reexaminations will be required if it is likely 
that a disability has improved, or if evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(1998).


III.  Analysis.

Initially, the Board notes that the veteran's current 
evaluation of 40 percent exceeds any allowed under Code 5003 
for arthritis.  His current 40 percent rating also equals any 
allowed under Codes 5292 and 5295.  Consequently, it would be 
pointless to discuss the criteria of those codes because they 
cannot provide a basis for a rating higher than the one 
currently in effect.  Therefore, to obtain a higher rating, 
the veteran must satisfy the criteria of another applicable 
code or warrant extra-schedular consideration.


Prior to the veteran's surgery in early May 1995, he had 
symptoms of low back pain that radiated into his right lower 
extremity.  There is no objective evidence that the veteran 
had muscle spasm or an absent his ankle jerk prior to May 
1995.  He was positive for pain on straight leg raises and 
had paresthesia in the right foot.  A November 1994 MRI was 
determined to show a bulging disc at the L5-S1 level and a 
herniated disc at the L4-L5 level.  In May 1995, it was 
reported that MRI, CT scan, and EMG had all confirmed L5 
nerve root impingement.  Just prior to his surgery the 
veteran was negative for weakness and sensory loss, but 
positive for pain that had become progressively worse over 
the last six months.  The veteran presented lay evidence at 
his VA examination in January 1998 that prior to the May 1995 
surgery that he had "severe" radiating back pain that had 
incapacitated him.

The only neurological findings regarding the veteran's low 
back disability prior to May 1995 were severe pain that 
radiated into his right lower extremity and some loss of 
sensation in this extremity.  There is no objective evidence 
that his lumbar spine disorder had caused muscle spasm or 
absent ankle jerk.  In January 1995, it was the examiner's 
opinion that the veteran had minimal symptoms.  However, the 
veteran's lay evidence indicates that by the time of his 
surgery in May 1995 he had little relief from his severe back 
pain.  This would appear to be corroborated by the hospital 
summary of May 1995 that noted the veteran has sustained 
progressively increased levels of pain for the past six 
months and had objective findings of an impinged L5 nerve 
root to the point surgical intervention to repair his 
herniated disc was required.  Based on this evidence, and 
resolving all doubt in favor of the veteran as required by 
38 U.S.C.A. § 5107(b), it is the Board's determination that 
his herniated L4-L5 disc resulted in a pronounced 
intervertebral disc syndrome from February 16, 1995 to May 2, 
1995.  Therefore, he is awarded a 60 percent evaluation for 
this period under Code 5293.

There is no evidence of hospitalization due to the veteran's 
low back disability prior to May 1995.  Any interference in 
the veteran's industrial adaptability resulting from his 
pronounced disc syndrome prior to May 2, 1995, is fully 
contemplated in the 60 percent evaluation under Code 5293.  
Thus, the evidence does not provide a basis for referral for 
an extra-schedular evaluation for the period prior to May 2, 
1995.

The veteran's hospitalization began on May 2, 1995, and 
resulted in the repair of his herniated disc.  This 
hospitalization ended on May 6, 1995, and, therefore, a 
temporary total rating would not be warranted under 38 C.F.R. 
§ 4.29 as the veteran was not hospitalized for 21 days.  
Regarding a total rating under 38 C.F.R. § 4.30, the 
outpatient records indicate that on June 23, 1995, the 
examiner allowed the veteran to do activity as he could 
tolerate it.  He was instructed to avoid exertional activity 
for three to four months after surgery.  On examination of 
August 4, 1995, the veteran was found to be fit for 
employment and all normal activities.  The objective medical 
evidence indicates that the veteran was still convalescing 
from this back surgery until August 4, 1995.  Therefore, his 
total disability evaluation should be extended to this date 
under the provisions of 38 C.F.R. § 4.30(a)(1).  A total 
evaluation is not warranted after this date by a 
preponderance of the evidence as the objective findings on 
August 4, 1995, of a low back disorder were minimal and he 
was authorized to resume all activities.  Further, the 
veteran has not made any claims that his low back disorder 
was of such severity after August 1995 that he was entitled 
to a total rating.

After August 4, 1995, the objective evidence indicates that 
in recent years the veteran's radiculopathy into his right 
leg has returned.  He also noted symptoms of right leg 
numbness.  The veteran claimed symptoms of constant pain that 
was increased with strenuous activity.  However, the 
neurologists of January 1998 diagnosed the veteran's low back 
symptoms as mild and the January 1998 lumbar X-ray only found 
minimal degenerative changes and normal height in the 
intervertebral spacing.  The undersigned finds that these 
symptoms do not rise to the level of a pronounced 
intervertebral disc syndrome.  While the January 1998 
neurologists found depressed ankle jerk, this is not a 
neurological finding equivalent to the absent ankle jerk 
required for a 60 percent rating under Code 5293.  In fact, 
the orthopedic examiner of the same month failed to find any 
deficiency in reflexes when compared to the left leg.  It was 
also acknowledged in January 1998 by the veteran that he 
could work through his flare-ups of symptomatology.  

In January 1998, the veteran reported that he was employed as 
a construction worker by allowing others to do the heavy 
lifting.  By November 1998, the veteran claimed that he was 
currently unemployed due to his service-connected 
disabilities.  However, he failed to show that his actual low 
back symptomatology had increased in severity to a level 
higher than 40 percent.  The Board finds that his statement 
does not rise to the level of a claim of increased 
symptomatology, but merely notes that his current symptoms 
prohibited him from doing his former position as a 
construction worker.  See Glover v. West, No. 99-7015 
(Fed. Cir. Aug. 2, 1999) (a bald, unsubstantiated claim for 
increase in disability rating is not evidence of a material 
change in that disability and is insufficient to trigger the 
agency's responsibility to request a reexamination).  
Specifically, the veteran noted that he was out of work 
"right now" and did not indicate that his symptoms would 
permanently prevent him from working.  Based on this 
analysis, the preponderance of the evidence is against a 
grant of an increased evaluation in excess of 40 percent 
disabling for the veteran's low back disability from August 
5, 1995, to the present time.

As noted above, the veteran has claimed that his service-
connected disabilities have placed him out of work at the 
current time.  The record indicates that his last job was as 
a construction worker which appears to be fairly strenuous 
work.  His previous employment was as a carrier, which the 
veteran claimed was not interfered with by his low back 
disability.  Under 38 C.F.R. § 3.321(b), a veteran may be 
considered for an extra-schedular evaluation if his service-
connected disability caused marked interference with his 
employment.  The veteran's representative made arguments 
based on this regulation in June 1997 and the veteran was 
placed on notice of the requirements for this regulation in 
the SSOC of January 1999.  Therefore, he was informed of the 
evidence required to warrant consideration of an extra-
schedular evaluation and given the opportunity to present 
evidence and arguments on this point.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  His statement of November 1998 was merely 
contentions similar to those presented by his accredited 
representative in June 1997 arguing for consideration of 
38 C.F.R. § 3.321(b).  This statement did not present any 
objective medical or other evidence suggesting that his last 
employment was terminated due to his low back disability.  As 
previously noted, he also failed to present direct evidence 
of increased symptomatology of this disorder.  The evidence 
of record merely shows that the veteran is not capable of 
doing strenuous manual labor because of his low back 
disability.  This type of interference with the veteran's 
industrial adaptability is contemplated in the schedular 
criteria.  Therefore, the veteran has not presented evidence 
that his low back disability has markedly interfered with his 
ability to be employed.  There is no objective evidence since 
May 1995 that the veteran's low back disability has required 
hospitalization.  Under the circumstances, the Board finds 
that this issue does not warrant referral for an extra-
schedular evaluation for any period after August 4, 1995.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, it is noted that a compensable evaluation is allowed 
for a painful scar under Code 7804.  However, in the present 
case any pain resulting from the veteran's laminectomy scar 
has been considered in the above noted diagnostic criteria.  
Thus, a separate evaluation of the veteran's surgical scar 
under Code 7804 is prohibited by the provisions of 38 C.F.R. 
§ 4.14.  See also Esteban, supra.

Based on the above analysis, the Board finds that the 
evidence warrants a 60 percent evaluation for the veteran's 
low back disability from February 16, 1995, to May 1, 1995; a 
total rating under 38 C.F.R. § 4.30 from May 2, 1995, until 
August 4, 1995, to cover his period of convalescence 
following his laminectomy and diskectomy surgery; and the 
preponderance of the evidence does not warrant an evaluation 
higher than 40 percent disabling from August 5, 1995, to the 
present.



ORDER

An evaluation of 60 percent disabling, but not more, is 
granted for status post laminectomy and diskectomy of the L4-
L5 with a history of right foot and leg numbness for the 
period from February 16, 1995, to May 1, 1995, subject to the 
applicable criteria pertaining to the payment of veteran's 
benefits.

A total rating is granted for status post laminectomy and 
diskectomy of the L4-L5 with a history of right foot and leg 
numbness for the period from May 2, 1995, to August 4, 1995, 
subject to the applicable criteria pertaining to the payment 
of veteran's benefits.

An evaluation in excess of 40 percent for status post 
laminectomy and diskectomy of the L4-L5 with a history of 
right foot and leg numbness for the period from  August 5, 
1995, to the present time, is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

